DETAILED ACTION

Announcements
Through review the pre-appeal-brief applicant filed 01-20-22, examiner found there is a mistake in the last office action; and the applicant’s argument is persuasive. 
The examiner did this 2nd non-final action for correcting the mistake, and the argument in the pre-appeal-brief is moot in view of the new ground(s) of rejection.
Since this is a 2nd non-final, all the rejections in last office action are withdrawn, and the response time is reset.

Amendment
Acknowledgement is made of Amendment filed 10-12-21.
Claims 66 and 74 are amended.
Claim 79 is canceled.
Claims 66-78 and 80-85 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 66-68, 74 and 81-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US20030186597).
Re Claim 66, Suzuki show and disclose
A method of assembling an electrical circuit comprising one or more copper electrical conductors, the method comprising: 
plating a surface of the one or more conductors (6, fig. 2; copper, [0045]) with a layer (7, fig. 2) comprising tin (tin, [0045]); 
applying solder (8, fig. 2) to at least a portion of the one or more electrical conductors, wherein said solder comprises tin and copper and is substantially free of silver (tin and copper, [0045]); and 
annealing the electrical circuit having the solder applied to the at least a portion of the one or more electrical conductors at a temperature of up to around 150 °C (annealing at a temperature of 150-700.degree. C., [0069]).
Re Claim 67, Suzuki show and disclose
The method of claim 66, wherein the annealing of the electrical circuit having the solder applied has a duration of between 45 minutes and 1.5 hours (for 1-600 minutes, [0069]).
Re Claim 68, Suzuki show and disclose
The method of claim 66, comprising allowing the electrical circuit to cool following the annealing in an atmosphere at a temperature within a range of 10 to 40 °C (after finish the heat annealing process, there would be a cooling step to room temperature).
Re Claim 74, Suzuki show and disclose
An electrical circuit, comprising: 

solder comprising tin and copper and substantially free of silver (tin and copper layer 8, [0045]) applied to at least a portion of the one or more electrical conductors (fig. 2) and annealed at a temperature of up to around 150 °C (annealing at a temperature of 150-700.degree. C., [0069]).
Re Claims 81-83, Suzuki show and disclose
The electrical circuit of claim 74, wherein the tin plating has a thickness of less than or equal to 5 µm; wherein the tin plating thickness is less than or equal to 2 µm; wherein the tin plating thickness is around 1 µm (the thickness of said pure Sn layer becomes less than 0.6 .mu.m, [0027]).
Re Claim 84, Suzuki show and disclose
The electrical circuit of claim 74, wherein the one or more copper conductors are without a conformal coating (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Tamura et al. (US20090288862).
Re Claim 69, Suzuki show and disclose
The method of claim 66, 
Suzuki does not disclose
cooling the electrical circuit following the annealing at a rate within a range of 1.8 °C/minute to 3 °C/minute.
Tamura teaches a device wherein
	cooling the electrical circuit following the annealing at a rate within a range of 1.8 °C/minute to 3 °C/minute (the cooling rate (the rate of cooling from the heating temperature to an ordinary temperature) is in a range of, e.g., 1 to 5 °C/minute, or preferably 2 to 4°C/per minute, [0124]; and cooled under an atmospheric pressure from 250 °C to 25 °C, the cooling rate was 3 °C/minute, [0146]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the slow cooling rare as taught by Tamura in the electronic device of Suzuki, in order to prevent crack and deform of the product, and to improve quality of the product for the electronic device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105  USPQ 233.
Claim(s) 70-71, 75-76 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Belanger et al. (US20080157395).
Re Claims 70-71, 75-76 and 78, Suzuki show and disclose
The method of claims 66, 74, 75 respectively,

wherein the solder comprises copper in a range from 0.5 wt% to 1 wt%;
wherein the solder comprises around 0.7 wt% copper; wherein the solder is at least 95 wt% tin;
Belanger teaches a device wherein
the solder (a binary Sn-Cu lead-free solder, [0029]) comprises at least 95 wt% tin; copper in a range from 0.5 wt% to 1 wt%; around 0.7 wt% copper (a binary eutectic Sn0.7wt.%Cu solder, [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art to use tin-copper solder as taught by Belanger in the electronic device of Suzuki, in order to have a eutectic (lower melting point) solder ([0038], Belanger) for easily process of the electronic device. 
Claims 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of OGI et al. (US20160208074).
Re Claims 72-73, Suzuki show and disclose
The method of claim 66, 
Suzuki does not disclose
applying a rosin-based flux to the electrical circuit; wherein a reflow temperature of the flux corresponds to the temperature of the annealing.
OGI teaches a device wherein
applying a rosin-based flux (compounds of rosin (Flex-REZ.TM 1084As c, manufactured by Lawter) were used, [0145]) to the electrical circuit; a reflow temperature of the flux corresponds to the temperature of the annealing (In the 
Therefore, it would have been obvious to one having ordinary skill in the art to use the same rosin flex as taught by OGI in the electronic device of Suzuki, in order to use the rosin flex in the annealing process for the electronic device.
Claims 77 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Kayukawa et al. (US20060049521).
Re Claims 77-80, Suzuki show and disclose
The method of claim 74, 
Suzuki does not disclose
wherein the solder comprises nickel in a range of 0.1 to 0.05 wt%; wherein the solder comprises Germanium.
Kayukawa teaches a tin based solder [0037] wherein
the solder comprises nickel in a range of 0.1 to 0.05 wt%; the solder comprises Germanium (It is preferred that the mass content of tin in the solder is equal to or larger than 95 wt. %. It is preferred that the solder is made of tin-copper-nickel (i.e., Sn--Cu--Ni) alloy, [0037]; the solder made of (99.24 wt. % Sn)-(0.7 wt. % Cu)-(0.06 wt. % Ni); Preferably, the solder can include additives such as germanium (i.e., Ge), [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same ingredients and amounts for the tin based solder as taught by Kayukawa in the electronic device of Suzuki, in order to have variety design .
Claim 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. 
Re Claim 85, Suzuki show and disclose
A vehicle comprising the electrical circuit of claim 74,
Suzuki disclosed claimed invention, except for the electronic circuit being used in a vehicle, since Suzuki disclosed the electronic device, and the electronic is capable of being used in a vehicle, therefore, it would have been obvious to one having ordinary skill in the art to use the electronic device in a vehicle; and since the limitation is intended-use limitation, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 UAPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060272853.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848